DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 05/28/2019 and the Preliminary Amendment filed on 08/21/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is canceled.
Claims 2-21 are added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a machine, a process and a manufacture, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
determining that a mobile device of a user may become non-operational at a location based on a device parameter detected for the mobile device; 
in response to the determining, requesting user data for the user at the location; 
receiving the user data via an input component of the mobile device; 
receiving, from a mobile device of a user, user data for the user at a current location of the mobile device and an identifier associated with the user based on a risk of the mobile device becoming non-operational at the current location determined from device data for the mobile device; 
determining a user account associated with the user based on the identifier; 
generating, based on the user data, an authentication token for the user for an account of the user with the system, wherein the authentication token authenticates the user for a use of the account if the mobile device becomes non-operational at the location; 
receiving transaction data for a transaction and additional data from a merchant device associated with the location; 
receiving a digital token and transaction data for a transaction at the location;
determining that the mobile device has become non-operational;
processing the transaction with the account based on the additional data and the authentication token.
wherein the user data comprises a first image captured by the mobile device, wherein the additional data comprises a second image captured by the merchant device, and wherein the processing the transaction comprises: determining that a first object in the first image matches a second object in the providing a payment to-the merchant device based on the first object matching the second object.
wherein the first object and the second object comprise of one of the user, a possession of the user, or a landmark at the location.
wherein prior to determining that the mobile device has become non-operational, the operations further comprise: transmitting a notification identifying the authentication token to the mobile device.
wherein the notification comprises an alphanumeric code corresponding to the authentication token.
wherein the notification is further transmitted to a wearable device associated with the mobile device.
wherein the authentication token is further generated with a validity term that limits a use of the authentication token.
wherein the validity term comprises at least one of a time period, a time of day, a merchant, a geo-location, a transaction type, or a transaction amount.
wherein the operations further comprise: determining the validity term based on at least one of the location of the mobile device or the device parameter detected for the mobile device.
wherein the determining that the mobile device may become non-operational comprises receiving the device parameter in response to the device parameter triggering a non-operational condition.
wherein the authentication token comprises a first alphanumeric code, and wherein the digital token comprises a second alphanumeric code received with transaction data.
receiving user data via a data capture component of the mobile device, wherein the authentication token is further generated based on the user data.
wherein the transaction data is further received with captured data, and wherein the determining whether to process the transaction is further based on determining whether the captured data matches the user data.
wherein the user data comprises one of image data, audio data, video data, or user input to use as the authentication token, and wherein the user data is selected by the user for the authentication token.
wherein the device parameter is received without user input based on the device parameter indicating that the mobile device may become non-operational.
wherein the user data is received via one of a text input device, a camera, a microphone, an accelerometer, a motion detector, an environmental sensor, or a biometric sensor.
wherein the device data comprises at least one of a power level of the mobile device, a malfunctioning warning for the mobile device, a signal strength for a communication signal used by the mobile device, or a location of the mobile device.
wherein the user data is received with a request to establish the limited use credential.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers providing authentication credential for transaction based on indication that a communication device will become non-operational but for the recitation of generic computer components. That is, other than reciting generic computing language, such as “one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations”, “via an input component of the mobile device”, “digital token”, “from a mobile device”, “from a merchant device” and “by the mobile device”, nothing in the claim elements that precludes the steps from that of a commercial interaction of providing authentication credential for transaction based on indication that a communication device of a user will become non-operational. For example, but for the “cause the system to perform operations” language, “determining that a mobile device of a user may become non-operational at a location based on a device parameter detected for the mobile device” in the context of the claimed invention encompasses one or more person manually determining that a mobile device of a user may become non-operation the device parameter;
but for the “cause the system to perform operations” language, “in response to the determining, requesting user data for the user at the location” in the context of the claimed invention encompasses one or more person manually requesting user data for user;
receiving the user data via an input component of the mobile device” in the context of the claimed invention encompasses one or more person manually receiving the user data;
but for the “cause a machine to perform operations” and “from a mobile device” language, “receiving, from a mobile device of a user, user data for the user at a current location of the mobile device and an identifier associated with the user based on a risk of the mobile device becoming non-operational at the current location determined from device data for the mobile device” in the context of the claimed invention encompasses one or more person manually receiving the user data and the identifier;
but for the “cause a machine to perform operations” language, “determining a user account associated with the user based on the identifier” in the context of the claimed invention encompasses one or more person manually determining a user account associated with the user based on the identifier;
but for the “cause the system to perform operations” language, “generating, based on the user data, an authentication token for the user for an account of the user with the system, wherein the authentication token authenticates the user for a use of the account if the mobile device becomes non-operational at the location” in the context of the claimed invention encompasses one or more person manually generating an authentication token for the user;
but for the “cause the system to perform operations” and the “from a … device” language, “receiving transaction data for a transaction and additional data from a merchant device associated with the location” in the context of the claimed invention encompasses one or more person manually receiving the transaction data and additional data;
but for the “from a mobile device” language, “receiving a digital token and transaction data for a transaction at the location” in the context of the claimed invention encompasses one or more person manually receiving the digital token and transaction data for a transaction;
but for the “cause the system to perform operations” language, “determining that the mobile device has become non-operational” in the context of the claimed invention encompasses one or more person manually determining that the mobile device has become non-operational;
but for the “cause the system to perform operations” language, “processing the transaction with the account based on the additional data and the authentication token” in the context of the claimed invention encompasses one or more person manually processing the transaction based on the additional data and authentication token;
but for the “cause the system to perform operations” language, “determining that a first object in the first image matches a second object in the providing a payment to-the merchant device based on the first object matching the second object” in the context of the claimed invention encompasses one or more person manually determining that a first object in the first image matches a second object in the providing a payment to-the merchant based on the first object matching the second object;
transmitting a notification identifying the authentication token to the mobile device” in the context of the claimed invention encompasses one or more person manually sending the notification identifying the authentication token to the user;
but for the “cause the system to perform operations” language, “determining the validity term based on at least one of the location of the mobile device or the device parameter detected for the mobile device” in the context of the claimed invention encompasses one or more person manually determining the validity term;
but for the “cause the system to perform operations” language, “receiving the device parameter in response to the device parameter triggering a non-operational condition” in the context of the claimed invention encompasses one or more person manually receiving the device parameter in response to the device parameter triggering a non-operational condition.
If a claim, under its broadest reasonable interpretation, covers a commercial interaction, such as providing authentication credential for transaction based on indication that a communication device will become non-operational, but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of processor to perform the determining, receiving, generating and processing steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of 
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer processor to process transaction authentication amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
e.g., using the Internet to gather data, Symantec,) and generating a token. (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 2-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Conclusion

	
	
	
	
	
	
	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698